—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dunlop, J.), rendered July 28, 1997, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Rosenzweig, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The hearing court’s determination that physical evidence *610was seized from the defendant incidental to his lawful arrest is supported by the record (see, People v Prochilo, 41 NY2d 759; People v Johnson, 66 NY2d 398; People v Thompson, 132 AD2d 719). The evidence adduced at the hearing established that the police observed the defendant riding a child’s bicycle to several residential dwellings. At the dwellings, he tampered with locked doors, attempted to push open windows, rifled through mail boxes, and either dropped the mail on the floor or returned it to the mail box. At one building, the defendant shoved open the main door, and “jiggled” the doors to two apartments inside. These observations, either standing alone or coupled with the defendant’s implausible explanation that he was dropping off cards in the building, provided the officers with probable cause to arrest the defendant. Copertino, J. P., Sullivan, Krausman and Florio, JJ., concur.